Citation Nr: 1454483	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle arthroplasty with residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from February 1981 to September 1992, from December 1995 to August 1996, and from June 2003 to March 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2012, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is in the claims file.
 
In October 2012 and May 2014, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board notified the Veteran that the Veteran's Law Judge who conducted the June 2012 hearing is no longer employed at the Board and offered the Veteran the opportunity to testify at another hearing.

In November 2014, the Veteran requested a hearing before a Veterans Law Judge of the Board via video conference at his local regional office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via video conference at his local regional office in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



